Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Sept 19, 2022, has been entered in the application. Claims 1-3 and 5-21 are pending, with claim 4 being canceled and claims 16-21 being newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 5,447,365, cited and applied previously) in view of Fuchs (US 3,612,626). Muramatsu et al. teach a track (3) for traction of a vehicle or other equipment, being mountable around wheels (1, 2, 4) and comprising a ground engaging outer surface (7) and an inner surface (5) opposite to the outer surface, comprising an elastomeric material (rubber) allowing the track to flex around the wheels (use scenario, figure 1), including at least one reinforcing element (15) stronger than the elastomeric material (made from UHMW polyethylene) and constituting at least a part of a periphery of the track on the inner surface, provided as at least part of a periphery of the wheel contacting projections (projections 8), the reinforcing material constituting flat generally planar portions which may be interpreted as being a “film” (see, particularly, figure 13; the term “film” being understood to mean a thin layer); the reinforcing material being stiffer, harder and more resistant to wear than the elastomeric material. The reference to Muramatsu et al., while teaching inner surface projections which include at least a part-peripheral reinforcement, fails to specifically teach a plurality of traction projections projecting from the ground-engaging outer surface, which are elastomeric and which comprise the elastomer and a reinforcing material, where the reinforcing material constitutes at least part of a periphery of the traction projections. Fuchs teaches that it is known to provide the ground engaging face of a traction track for a vehicle with a plurality of traction projections (11, 14) projecting from a ground-engaging outer surface (12), the traction projections including elastomeric portions (11) and including a reinforcing material (14) which forms at least part of a periphery (e.g., the outward extending portions of 14) of each traction projection (11, 14), the reinforcing material constituting of flat generally planar portions which may be interpreted as being a “film”. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the ground engaging projections of the track initially taught by Muramatsu et al. (e.g., projections 6 in Muramatsu et al.) with reinforcing elements forming at least a portion of a periphery of the elements such as taught by the provision in Fuchs, for the purpose of providing transverse rigidity in the track, and additional traction beyond that which can be achieved solely via snow compaction from the projections lacking the reinforcing elements (Fuchs, col. 1, lines 25-28).
As regards claims 6 and 7, initially (see figure 13), the reinforcing material (15) is illustrated as constituting a small thickness as compared to the thickness of the elastomeric material, but the reference does not specifically indicate the ratio of reinforcing material thickness to elastomeric material thickness as being no more than 0.1 (claim 6) or as being no more than 0.05 (claim 7), it being well held that patent drawings may not be positively relied upon for scaling data. It is, however, well established to be within the skill level of the ordinary practitioner to adjust the relative dimensions of taught objects for the purpose of achieving an optimized structure, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the ratio of reinforcing material thickness to elastomeric material thickness as being no more than 0.1 (claim 6) or as being no more than 0.05 (claim 7), as the respective thicknesses appear to be illustrated for the purpose of one or more of (a) providing the relative thickness ratio of the elastomeric and reinforcing elements to correspond to that which is illustrated, (b) providing the reinforcing element at a thickness which does not compromise the overall weight of the track while still providing reinforcement, (c) providing the reinforcing element at a thickness which provides reasonable reinforcement without utilizing excessive material and/or without unduly increasing the cost of the track manufacture.
As regards claim 13, the reference to Muramatsu et al. does not specifically refer to noise reduction, however the engagement of a wheel member with a lower friction surface that is also of higher rigidity will result in less deformation, and resultantly less noise generation due to the reduced deformation. As such, to the extent that engagement with an element which deforms less would result in less sound-generating motion of the element, the arrangement is understood to be configured to generate less noise than if the reinforcing material was not present. Alternatively, to the extent that it is desirable to reduce vehicular operation noise where possible, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the track as being “configured to” generate less noise than if the reinforcing material was omitted, in order to reduce the operating sound level of the vehicle.
As regards claim 14, the reference to Muramatsu et al. does not specifically refer to the thickness of the track from the inner surface to the outer surface as being no more than 0.2 inches. It is well established to be within the skill level of the ordinary practitioner to adjust the dimensions of taught objects for the purpose of achieving an optimized structure, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the track thickness as being no more than 0.2 inches for the purpose of reducing the track thickness in order to reduce its weight, while the reduced thickness additionally improves flexibility of the elastomer in general, resulting in an overall reduced vehicle weight, a reduced amount of material needed to construct the track, and a reduced cost for obtaining the material needed to form the track. 

Claim(s) 12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. in view of Fuchs and Lukesova et al. (US 2012/0289667, cited previously). The reference to Muramatsu et al. as modified by Fuchs is discussed above, the combined references teaching both inner face and outer face reinforcement elements associated with the elastomeric portions of the track. Initially, the base reference to  Muramatsu et al. specifically teaches the inner face reinforcements as being UHMW Polyethylene. The reinforcement that is taught by Fuchs is not expressly taught as being UHMW Polyethylene, however the brief discussion of material choice in Fuchs does not limit to one material (see Fuchs, col. 2, lines 4-5). As such, initially, in view of Muramatsu teaching that a reinforcement may be made from UHMW Polyethylene, and Fuchs not limiting to one material, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make all reinforcements of the combined references from the UHMW Polyethylene initially taught by Muramatsu et al. for the purpose of providing all of the reinforcement material of the combined arrangement from one material, reasonably reducing the number of different materials needed. 
Further, Lukesova et al. teach that it is well understood that UHMW Polyethylene provides a material that has a high impact strength and high resistance to abrasion, the abrasion resistance being substantially greater than that of carbon steel (Lukesova et al., ¶0003). Resultantly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make all reinforcements of the combined references of Muramatsu et al. and Fuchs from one material, in this instance UHMW  Polyethylene, in view of the teachings of Lukesova et al., for the purpose of providing all of the reinforcement material of the combined arrangement from one material, reasonably reducing the number of different materials needed, and additionally for providing all of the reinforcements from a material with a high impact strength and resistance to abrasion, so as to ensure a longer operational life for the track.
As regards claims 19 and 20, the reinforcing materials of the combined references discussed above are illustrated as constituting a small thickness as compared to the thickness of the elastomeric material, but the references do not specifically indicate the ratio of reinforcing material thickness to elastomeric material thickness as being no more than 0.1 (claim 19) or as being no more than 0.05 (claim 20), it being well held that patent drawings may not be positively relied upon for scaling data. It is, however, well established to be within the skill level of the ordinary practitioner to adjust the relative dimensions of taught objects for the purpose of achieving an optimized structure, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the ratio of reinforcing material thickness to elastomeric material thickness as being no more than 0.1 (claim 19) or as being no more than 0.05 (claim 20), as the respective thicknesses appear to be illustrated for the purpose of one or more of (a) providing the relative thickness ratio of the elastomeric and reinforcing elements to correspond to that which is illustrated, (b) providing the reinforcing element at a thickness which does not compromise the overall weight of the track while still providing reinforcement, (c) providing the reinforcing element at a thickness which provides reasonable reinforcement without utilizing excessive material and/or without unduly increasing the cost of the track manufacture.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the reference to Muramatsu et al. cannot meet the limitations of claims 1 and 15 as now amended, and that Rodgers et al. cannot meet the limitations of claim 1 as amended. The examiner agrees. Note the reference to Fuchs, cited and applied herein and the reference to Lukesova et al., cited previously and now applied in direct response to applicant’s amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616